Citation Nr: 0804174	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with anxiety neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left leg injury, and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a petition to reopen a 
claim for service connection for a left leg disorder and 
awarded service connection for PTSD in conjunction with the 
veteran's service-connected anxiety neurosis.  The disability 
was recharacterized as PTSD with anxiety neurosis, and the 
veteran's 10 percent rating was increased to 50 percent, 
effective from December 27, 2001.     

The reopened claim for service connection residuals of a left 
leg injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD with anxiety neurosis has resulted in 
occupational and social impairment with deficiencies in most 
areas.  

2.  The veteran's claim of entitlement to service connection 
for residuals of a leg injury was denied by a January 1985 
rating decision.  The veteran did not appeal.

3.  The evidence submitted since January 1985 raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for residuals of a left leg injury.




CONCLUSIONS OF LAW

1.   The criteria for an evaluation of 70 percent, and not 
higher, for PTSD with anxiety neurosis have been met, 
effective from December 27, 2001.  38 U.S.C.A. §§ 1110, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  The January 1985 rating decision that denied entitlement 
to service connection for residuals of a leg injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has been submitted since the 
January 1985 decision that denied entitlement to service 
connection for residuals of a leg injury and the claim is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection for PTSD.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
March 2002 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with a VA 
psychiatric examination.  The duty to assist has therefore 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would be capable 
of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

Without deciding whether the notice and evidentiary 
development requirements have been satisfied on the issue of 
whether new and material evidence has been received to reopen 
the claim for service connection for residuals of a left leg 
injury, it is the Board's conclusion that it is not precluded 
from now adjudicating the question of whether the claim is 
reopened.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim and granting 
the claim only to this extent, which, at this point, poses no 
risk of prejudice to the veteran.  See generally Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II. Increased Rating for PTSD

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially granted service connection for 
anxiety neurosis in August 1978 and was assigned a 
noncompensable rating effective in May 5, 1978.  In a 
November 2002 rating decision, the RO awarded service 
connection for PTSD in conjunction with the service-connected 
anxiety neurosis.  The disability was recharacterized as PTSD 
with anxiety neurosis, and the veteran's 10 percent rating 
was increased to 50 percent.  The veteran disagrees with this 
assignment and contends that a rating in excess of 50 percent 
is warranted.  

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, DC 9411 (2007).  A 50 percent evaluation is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31 and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at ties 
illogical obscure, or irrelevant), or there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The evidence of record, including VA examination reports and 
VA treatment records, indicates that the veteran's PTSD-
related symptomatology has increased in severity such that a 
70 percent rating is warranted.  

VA treatment records indicate that the veteran was screened 
for PTSD in May 2001.  He appeared neatly dressed and the 
doctor noted that he had a restricted and depressed mood and 
affect; foreshortened sense of the future; coherent and 
logical thought processes with no evidence of a formal 
thought disorder; limited insight and judgment;  reduced 
speech rate and volume; a markedly limited thought range and 
intensity; psychomotor retardation; and apparent estrangement 
from others. The doctor also noted hyperarousal 
manifestations in the form of insomnia, irritability, 
impaired concentration, hypervigilance, and exaggerated 
startle response.  

At this screening, the veteran reported that he thought about 
Vietnam everyday, dreamed about Vietnam two to three times 
per month, slept only one to two hours per night, and became 
nervous when talking about his war experience.  The veteran 
reported a reduced interest in his hobbies, reporting that he 
continued to raise chickens, but could no longer go hunting 
because he could not stand to kill things.  According to the 
veteran, he was only close to his wife; he had no friends and 
had not seen his children in over 10 years.  He reported a 
history of frequent conflicts at work and one fistfight with 
his son.  He also reported being depressed most of the time, 
with decreased energy and feelings of hopelessness and 
worthlessness.  He was concerned about a lack of short-term 
memory and stated that he was easily distracted.  Although 
the veteran reported that he was not afraid of large crowds, 
he stated that he kept his back to the wall public places and 
jumped in response to loud noises.  He reported finding 
himself having conversations with people, only to discover 
that no one else was there; however, the doctor stated that 
it was unclear whether these were hallucinations or 
manifestations of the veteran's hypervigilance.  The veteran 
denied delusions and suicidal ideation, but reported fearing 
that people were plotting against him.  The doctor diagnosed 
the veteran with PTSD and recurrent, major depression, 
attributing these conditions to combat exposure and job 
stress.  

Later in May 2001, the veteran underwent a PTSD intake 
consultation.  The VA doctor confirmed the findings of the 
screening earlier that month and confirmed the diagnosis of 
chronic PTSD and major depression, relating these conditions 
to his combat exposure, job stress, and physical limitations.  
Additionally, the VA doctor provided a history of the 
veteran's military service and personal life.  The doctor 
noted that the veteran divorced his first wife after 18 
years, as a result of his PTSD symptoms and her drinking 
problems. The veteran re-married nine years later.  The 
veteran reported that after separation from the Marines, 
there were two times in which he "could not keep it 
together."  First, from 1977 to 1980, he reportedly quit his 
job and wandered around the mountains, hunting, fishing, and 
doing odd jobs.  Second, from 1983 to 1984, he began having 
more PTSD problems as a result of attending group VA therapy, 
where listening to the other veteran's stories made him feel 
as though he were back in Vietnam.  The veteran reported that 
he was working part-time, but had many conflicts with his 
boss.  

In August 2001, the veteran was again treated by VA.  The 
doctor reported that the veteran had PTSD and moderate to 
severe depression, with no suicidal ideation or suicidal 
intent.  The doctor also reported that the veteran was 
enrolled in the PTSD psychoeducation course and was receiving 
medication from VA.  VA treatment records indicate that 
subsequent to his PTSD diagnosis and intake, the veteran 
began participating in VA PTSD psychoeducation classes.  

In March 2002, the veteran was seen for a PTSD medication 
check-up.  He appeared appropriately attired with adequate 
grooming and hygiene.  He was alert, coherent, and 
communicative.  The doctor noted that the veteran had a 
somewhat obsessional manner and had a depressed and anxious 
mood, but denied present suicidal ideation.  The veteran 
reported extreme difficulty sleeping, getting unnecessarily 
frustrated at small things, and problems with his memory, 
i.e., he would do things and not remember doing them.  The 
veteran was currently unemployed, but was considering looking 
for work.  

Later in March 2002, the veteran underwent a VA examination 
at which he indicated that his PTSD symptoms included 
difficulty sleeping, not being able to work because he was 
awake all night from his restlessness, inability to 
concentrate on tasks, being irritable with people, and a 
notable startle reflex.  The veteran again reported becoming 
anxious when talking about Vietnam and that he had some 
amnesia regarding war-time incidents. He was reportedly 
hypervigilant, but stated that his hypervigilance had 
recently improved.  The veteran reported a continuing loss of 
interest in his hobbies, a long history of short-term jobs, 
and that he had most recently been fired from his job at a 
nursing home due to his inability to get along with co-
workers.  He also reported a history of legal problems, 
including charges for assault and one felony theft charge.  
The veteran stated that due to his symptoms, it was difficult 
to stay employed for any appreciable amount of time.

The examiner noted that the veteran was neatly groomed with 
no unusual ticks or mannerisms and that his affect was 
restricted and anxious; his sense of life expectancy was 
foreshortened; he seemed hyperaroused with irritability, 
insomnia, and grossly impaired concentration, making it 
difficult for him to complete tasks; his speech was well 
articulated; his tone and rate were normal; he was oriented 
as to time, place, person, and situation; his thought 
processes were goal directed, logical, and without evidence 
of a thought disorder; and he appeared to have judgment and 
insight intact.  The veteran's short term recall and remote 
memory appeared largely intact, with some periods of amnesia 
concerning Vietnam events.  The veteran stated that his mood 
was "numb," but that he had no current suicidal ideation.  
The veteran reported a history of suicidal ideation and one 
suicidal gesture in 1993 while in the mountains by himself, 
where he put a gun to his head, but did not pull the trigger 
for fear of going to hell.  The veteran also reported past 
paranoia to the point of collecting a sizable arsenal of 
weapons for protection and painting the blinds on his house 
black after the 9/11 attacks.  The veteran did not manifest 
any ritualistic behavior, but had some difficulty with 
impulse control in the past.  

The examiner diagnosed the veteran with moderate, chronic 
PTSD and recurrent major depressive disorder, providing the 
opinion that the veteran had moderate social and occupational 
impairment.  Despite his diagnosis of only moderate PTSD, the 
examiner assigned the veteran a GAF score of 40, which is 
indicative of major impairment in several areas or some 
impairment in reality testing and communication.  The 
examiner stated that in his opinion, the veteran's prognosis 
for improvement was favorable at that time, given his current 
participation and treatment.  

The veteran was again seen for a PTSD medication check in 
January 2003.  The veteran reported that he was doing well, 
with only one recent flashback.  He stated that the 
medication change at his last visit and his increased 
spirituality had improved his condition.  The veteran denied 
any suicidal ideation and had a reportedly euthymic mood.  
The veteran appeared appropriately attired with good grooming 
and hygiene; he was alert, coherent, and communicative.  

In September 2005, the veteran was seen for a follow-up from 
pharmacotherapy.  The doctor noted that the veteran appeared 
well groomed and dressed; oriented to time, place, person, 
and situation; had a normal speech rate, volume, and 
articulation; had a euthymic mood with appropriate affect; 
had goal directed thought processes; had no current suicidal 
ideation; and had normal insight and intact judgment.  The 
veteran reported periodic severe irritability and hostility, 
which had worsened such that his wife had abruptly left him 
in July 2005.  

The veteran underwent a second VA examination in November 
2005.  The examiner noted that the veteran had stopped 
attending the coping skills class due to his lack of 
transportation, although he was still receiving medication 
for his depression and anxiety.  The veteran reported that he 
was angry all the time, had a lot of anxiety, and could not 
have anything to do with people in general.  He also reported 
a history of confrontations with neighbors, other members of 
the general public, and past co-workers in the form of angry 
outbursts, reporting that he was unable to work full-time 
because he could not get along with others.  Additionally, he 
reported arguments with his wife, for which the police had to 
intervene on two occasions, and which led his wife to leave 
him and move to an unknown location.  The veteran also 
reported angry, violent outbursts over small sources of 
irritation that resulted in self-harm; for example, he once 
got mad at blackberry bush and tried to uproot it with his 
bare hands, resulting in a severe briar injury to his hand.  
The veteran was working part-time doing yard work, which 
according to him, is all he was capable of since it involved 
minimal interaction with people; however, the veteran was 
limited in performing even this work due to his service-
connected right hand injury and his extremely short temper.

The veteran reported that he felt extremely isolated and that 
his dog was his only friend; he no longer had contact with 
relatives or social contacts.  The veteran reported 
flashbacks of Vietnam, with disassociative episodes two to 
three times per month in which he did not know where he was 
and found himself talking to himself.  He had a poor memory 
and often forgot what he was doing while doing it; he found 
it very difficult to focus on topics and often departed on 
tangents in conversation. 

The veteran displayed signs of paranoia, stating that he was 
being watched, that his telephone conversations were being 
monitored, and that people were outside his home waiting to 
harm him; however, he reported no auditory or visual 
hallucinations.  The veteran also reported that he only slept 
two to four hours per night and was very restless in his 
sleep, reporting frequent nightmares involving Vietnam.  The 
veteran reported that he was less able to deal with stress 
than he had been in March 2002, the date of his last VA 
examination; he attributed this to being alone all the time 
since his wife left him.  The examiner noted a chronic 
suicidal ideation, occurring at least once or twice a month, 
although the veteran reported no recent suicide attempts.  
The veteran did not manifest any ritualistic behavior.  

At the examination, the veteran was dressed to season and was 
neatly groomed; had distracting mannerisms; appeared very 
nervous and his limbs were constantly moving; he had a 
tendency to talk to fill in gaps and excessively rung his 
hands; he changed topics frequently and had to be redirected 
and refocused throughout the interview; his thought processes 
were coherent, although very tangential, disorganized, and 
circumstantial; his tone and rate were normal; his affect was 
flat and restricted; he was oriented to time, place, person, 
and situation; he had no current suicidal ideation and did 
not appear depressed; his thought content was positive for 
mild grandiosity, as he placed great emphasis on his own 
importance; he endorsed a foreshortened future, seeing very 
little change or positive aspects to his future; and his 
concentration was severely impaired, being unable to complete 
the Series 7 tests or to focus on the 90-minute interview.

The examiner noted that the veteran had avoidance and numbing 
symptoms, and had severely lost interest in significant life 
activities, including shopping and earning money.  The 
veteran did not want to interact with people out of fear of 
having an episode of rage or anger.  

The examiner concluded that the veteran was severely 
psychosocially and occupationally impaired and diagnosed him 
with severe, chronic PTSD and a major depressive disorder 
currently in remission.  The examiner assigned the veteran a 
GAF score of 45, noting that since the veteran's last VA 
examination, his current social and occupational functioning 
was unimproved and may well have diminished with increased 
social isolation.  The examiner found the veteran's increased 
paranoia and psychotic distortions, which were accompanied by 
an increase in dissociative periods, particularly troubling.  
The examiner stated that in his opinion, the prognosis for 
the veteran's improvement was poor insofar as he was highly 
dependent on medication and had not requested further mental 
health treatment.  

After considering all the evidence of record, the Board finds 
that the overall disability picture for the veteran's PTSD 
more closely approximates a 70 percent rating.  The veteran 
has been diagnosed with severe PTSD and corresponding GAF 
scores of 40 and 45 on his VA examinations, indicative of 
serious to major impairment in several areas, such as work, 
family relations, judgment, thinking, and mood.  He is 
severely occupationally impaired, having been fired from 
multiple jobs, notably his job at a nursing home where he was 
fired for conflicts with co-workers, and is now only able to 
work part-time doing yard work, where he has little 
interaction with people.  The veteran is also severely 
socially impaired, having no friends, no relationship with 
his relatives, one failed marriage, and a recent separation 
from his second wife; he reported that his only friend is his 
dog.  The veteran has a history of impulse control problems, 
including an inability to avoid confrontation, constant 
irritability, and numerous angry outbursts with others, which 
have resulted in assault charges.  Although the veteran did 
not have suicidal ideation at his last VA examination, he 
reported such ideation once or twice a month and has a 
history of one suicidal gesture.  The veteran also 
demonstrated signs of increasing paranoia and it was noted on 
both VA examinations that the veteran had periods of spatial 
disorientation in which he spoke to someone that was not 
there.  He has lost interest in normal life activities, his 
past hobbies, and has becomes extremely nervous in normal 
human interaction, constantly wringing his hands, talking 
quickly to fill in gaps, and constantly moving his hands and 
feet.  The veteran is also unable to concentrate, forgetting 
what is doing while doing it, and cannot stay focused during 
conversations, changing the topic frequently and departing on 
tangents.  In short, the veteran has social and occupational 
impairment, with deficiencies in most areas, thereby 
warranting a 70 percent rating for PTSD.  

Although a 70 percent rating is warranted, the veteran's 
total disability picture does not rise to the severity 
required for a 100 percent rating. The record is devoid of 
evidence that the veteran is unable to perform significant 
activities of daily living, such as maintaining his personal 
hygiene.  To the contrary, he was reported to be well groomed 
and appropriately dressed at all VA treatment and VA 
examinations.  Although he has lost interest in performing 
life activities such as shopping and earning money, there is 
no evidence of record that he is incapable of performing 
these tasks and he was working part-time as of his last VA 
examination.  The veteran reported mild amnesia regarding 
events in Vietnam and some decreased short-term memory, 
however, there is no evidence that he could not recall his 
own name or occupation or his family member's names.  Despite 
some periods of disassociation, the veteran reported no 
delusions or hallucinations and he was consistently noted to 
be oriented to time, person, place, and situation during all 
VA treatment and VA examinations.  

The veteran has consistently been reported to have no current 
suicidal or homicidal ideation, and therefore does not appear 
to be in persistent danger of hurting himself or others.   
The veteran was also capable of communicating with others, as 
evidenced by his ability to speak with the examiner for a 90-
minute time period and as noted throughout VA treatment, 
regardless of his limited attention span and distracting 
mannerisms.  Finally, despite having very tangential, 
disorganized, and circumstantial thoughts, the veteran was 
reported to be coherent during treatment and his thought 
processes were noted to be goal-directed, with no thought 
dysfunction.   

Accordingly, considering all the evidence of record, the 
veteran's total disability picture most closely approximates 
the criteria for a 70 percent disability rating; however, 
because he does not demonstrate total occupational and social 
impairment, a 100 percent rating is not warranted.  
Therefore, an increased rating of 70 percent, and not higher, 
for PTSD is granted, effective December 27, 2001. 


III.  New and Material Evidence

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's DD-214 shows that he was awarded a Purple 
Heart, clearly indicating he was exposed to combat.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.

The veteran's claim of entitlement to service connection for 
residuals of a leg injury was denied by a January 1985 rating 
decision.  The RO denied the claim on the grounds that the 
veteran's service medical records contained no evidence of 
any complaint of, treatment for, or diagnosis of a left leg 
condition, and his discharge examination showed that the 
veteran's lower extremities were normal.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated February 11, 1985.  He did not appeal.  
Therefore, the January 1985 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  The 
veteran filed a claim to reopen in December 2001.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

At the time of the January 1985 decision, the veteran 
contended that in the early part of 1968, he was in a car 
accident in North Carolina and sustained an injury to his 
legs.  He stated he suffered with his legs a lot.  See 
Statement from the veteran, dated December 17, 1984.  The 
evidence of record also included service medical records 
dated from March 1966 to March 1969, the veteran's statement 
in rebuttal to a medical board decision, VA treatment records 
from 1984, and a VA psychiatric examination.  In his 
statement, the veteran reported three separate accidents in 
which he was involved.  First, he reported that in March 
1967, his bunker in Vietnam was hit by mortar, causing the 
roof to cave in on top of him, hitting him in the back and 
pinning him to the ground.  He indicated that although his 
whole body was injured, his back was hurt the most, but the 
pain subsided after about a month.  Second, he reported that 
in December 1967, his right hand was injured when a 105 
millimeter Howitzer gun recoiled upon firing.  Finally, he 
reported that he was involved in an automobile accident in 
May 1968, in which he injured his lower back and right 
shoulder.  

Although the veteran received in-service treatment and was 
placed on temporary profile for his right hand injury, there 
is no indication of treatment for his left leg.  A Report of 
Wound/Injury shows that the veteran sprained his back in 
March 1967.   The casualty status was listed as "hostile."  
As a result of the car accident in May 1968, the veteran 
suffered an abrasion and laceration of the right leg.  
Further, on his separation examination, the veteran reported 
no abnormalities with his lower extremities and his VA 
treatment records were devoid of treatment for, complaints 
of, or a diagnosis of a left leg condition.  

Since January 1985, new evidence has been associated with the 
veteran's claims file, including VA treatment records and a 
VA examination.  In February and May 2001, a VA doctor noted 
that the veteran had normal range of motion in all limbs.  
In June 2003, x-rays indicated that both knees were well 
mineralized and that there was no evidence of effusion, 
articular cartilage loss, or fracture.  In July 2003, the 
veteran sought treatment for bilateral knee pain, with the 
left knee hurting worse than the right, which had begun two 
years prior and had worsened over time.  The doctor diagnosed 
the veteran with chondromalacia patella.  In September 2003, 
the veteran complained of continuing bilateral knee pain, 
with the left knee hurting worse than the right, for which he 
wore a knee brace.  Finally, left knee pain was again noted 
on a February 2004 treatment record.  

The newly associated records also include a VA examination in 
April 2002 for joint pain, which indicated that the veteran's 
musculature in both lower extremities was intact.  

In a January 2004 written statement, the veteran reported 
that he injured his left leg when he was wounded in Vietnam 
in 1967.

The veteran's claim was previously denied because there were 
no in-service complaints of, treatment for, or diagnosis of a 
left leg condition.  The statement submitted by the veteran 
in January 2004 is new in that it had not previously been 
submitted.  At the time of the RO decision in January 1985, 
the veteran had indicated that he injured his left leg during 
service in a car accident in North Carolina.  However, in 
January 2004 he reported that his left leg was injured when 
he was wounded in Vietnam in 1967, presumably when his bunker 
was hit by mortar, causing the roof to cave in on top of him, 
pinning him to the ground.  This evidence is material because 
it tends to show that the veteran had an in-service injury to 
his left leg.  See 38 U.S.C.A. § 1154(b).
  
Accordingly, the new evidence provides a reasonable 
possibility of substantiating the veteran's claim.  See 38 
C.F.R. § 3.156 (2007).  As new and material evidence has been 
submitted, the petition to reopen the previously denied claim 
for entitlement to service connection for residuals of a leg 
injury is granted.


ORDER

A 70 percent evaluation, and not higher, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a left leg 
injury is reopened.

REMAND

On remand, the veteran should be afforded VA orthopedic 
examination in order to obtain an opinion concerning the 
etiology of any current left leg disorder.  See 38 C.F.R. 
§ 3.159(c)(4).  Because the veteran has indicated that his 
left leg was injured when his bunker was hit by mortar, 
causing the roof to cave in on top of him, pinning him to the 
ground, and because there is an indication that his left knee 
disorder may be associated with his injury in service, it is 
necessary to determine if there is a causal relationship 
between the in-service injury and his current disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination. The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that any current left leg 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the incident 
when the veteran's bunker was hit by 
mortar, causing the roof to cave in on 
top of him, pinning him to the ground. 

The examiner should provide a rationale 
for the opinion.

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, 
including 38 U.S.C.A. § 1154(b).  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


